Citation Nr: 1012585	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps 
Reserves from October 1947 to October 1949, in the Air Force 
from December 1949 to October 1953, and in the Coast Guard 
from November 1953 to November 1957.  He also had an 
unverified period of active service in the Naval Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the claim.  

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript of 
the hearing is of record.  The claim was subsequently 
remanded by the Board to the Appeals Management Center (AMC) 
in December 2007 for additional development.  

In September 2008, the Veteran stated that his service-
connected skin condition had worsened.  This claim is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Unfortunately, another remand is required in regards to this 
claim.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he 
is afforded every possible consideration.  Such development 
would ensure that his due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009), are met.

The claim was previously remanded by the Board in order for 
the RO/AMC to make efforts to verify the Veteran's reported 
14 year period of service in the Naval Reserves and to 
request medical records associated with his reserve duty.  
The remand instruction specifically said to verify the 
Veteran's period of duty in the Naval Reserves, while also 
noting that if such service could not be verified, the 
RO/AMC should indicate whether the pertinent records do not 
exist and whether further efforts to obtain the records 
would be futile.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).

Review of the claims folder reveals that the AMC complied 
with the remand order by sending the Veteran a letter dated 
January 4, 2008, in which it requested more information as 
to the dates during which he served in the Naval Reserves.  
It appears that the Veteran responded to this letter by 
providing a copy of a May 26, 1992 letter to him from the 
Naval Reserve Personnel Center, which indicated that his 
application for transfer to the Naval Reserve Retired List 
had been approved and that the initial date of his 
eligibility for retirement with pay was June 4, 1992.  

The AMC then sent the Veteran a letter dated April 23, 2009.  
In this letter, the AMC acknowledged receipt of the evidence 
showing that he transferred to the Naval Reserve Retired 
list, but asserted that it still needed more verification.  
The AMC went on to inform the Veteran that it had requested 
evidence showing his service in the Naval Reserves from the 
Naval Reserve Personnel Center and that it hoped to receive 
a response within 60 days.  The AMC also informed the 
Veteran that once the information was received, he would be 
scheduled for an examination.  

In a letter to the Naval Reserve Personnel Center also dated 
April 23, 2009, the AMC requested copies of any service 
records and verification of all periods of service, among 
other things.  A reply was requested within the next 60 days 
and a negative reply was also requested.  Review of the 
claims folder does not reveal that the AMC received a 
response from the Naval Reserve Personnel Center, to include 
any negative reply.  This must be accomplished on remand.  

At this juncture, the Board notes that the Veteran submitted 
evidence from the Central Intelligence Agency (CIA) that 
indicated he was in its service from December 8, 1957 until 
April 28, 1962.  He also submitted a March 2008 letter to 
him from the CIA, which reveals that he requested copies of 
his 1957/58 medical records.  The CIA informed him that it 
was processing this request but that it would likely take 
longer than 20 working days to complete the request.  There 
is no indication that the Veteran submitted any medical 
records from the CIA.  In a VA Form 21-4138 dated September 
12, 2008, the Veteran asserted that his blood pressure 
problem was not recorded by the CIA for the simple reason 
that there was a possibility that he would not be eligible 
for the overseas assignment he was recruited for.  
Irrespective of the foregoing, because the CIA is a Federal 
agency, the RO/AMC should make efforts to obtain any and all 
of the Veteran's medical treatment records from this agency 
dated between December 8, 1957 and April 28, 1962.  See 
38 C.F.R. § 3.159(c)(2).  

In regards to the September 12, 2008 VA Form 21-4138 
referenced above, the Board notes that it has a date stamp 
indicating receipt at the RO on April 20, 2009.  A March 31, 
2009 VA Routing and Transmittal Slip from the Providence RO, 
however, indicates that this VA Form 21-4138 was received on 
September 15, 2008 and placed in a temporary file.  On 
remand, the RO/AMC must obtain all records located in the 
temporary file reported by the Providence RO.  

The Board also finds that the AMC violated Stegall when it 
scheduled the Veteran for a VA examination in September 2009 
before it received any response from the Naval Reserve 
Personnel Center.  In this regard, the Board clearly 
instructed the AMC to schedule the VA examination after it 
had verified the Veteran's reserve service.  As such, if 
verification of the Veteran's reserve service is 
accomplished, and if any medical records from this period of 
service and/or his service with the CIA are obtained, the 
claims folder must be sent to a VA examiner for review and 
an addendum opinion.  

As this claim must again be remanded, recent VA treatment 
records should also be obtained.  

Finally, as part of the December 2007 decision, the Board 
referred claims to the RO for adjudication, i.e., a claim 
for service connection for chronic obstructive pulmonary 
disease (COPD) which the Veteran appeared to contend was the 
result of exposure to asbestos and a claim for service 
connection for hypertension on a secondary basis, as he 
asserted it is a condition linked to weakened lungs, which 
caused a strain on his heart.  See July 2006 VA Form 21-
4138.  Review of the claims folder does not reveal that any 
action was taken on these previously referred claims.  
However, courts have recently clarified that a new theory of 
establishing entitlement to a benefit for the same 
disability constitutes the same claim and does not establish 
the existence of a separate claim or an incompletely 
adjudicated claim.  See Bingham v. Principi, 421 F.3d 1346 
(Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 
(2008); Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 
(2006).  As such, the claim for service connection for 
hypertension on a secondary basis is part of the current 
claim on appeal.  The claim for service connection for COPD 
must be remanded to the RO for adjudication, as it is 
inextricably intertwined with the claim for service 
connection for hypertension on a secondary basis.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After completing any appropriate 
notification and/or development, 
adjudicate the claim for service 
connection for COPD.  The Veteran should 
be notified of this decision and of his 
appellate rights.

2.  Obtain the Veteran's records related 
to treatment for hypertension from the VA 
Medical Center (VAMC) in Boston, dated 
since October 2009.

3.  Verify the dates and types of the 
Veteran's service in the Naval Reserves.  
Complete copies of the Veteran's service 
treatment records, to include any 
clinical records, and service personnel 
records should also be obtained for any 
Reserve service.  If no records can be 
found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  
Document all efforts made in this regard.  

4.  Make efforts to obtain any and all of 
the Veteran's medical treatment records 
from the CIA, dated between December 8, 
1957 and April 28, 1962.  If no records 
can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.  Document all efforts made in 
this regard.  

5.  Obtain the temporary file noted to be 
in the Providence RO's possession.  

6.  After the foregoing has been 
completed, and if the Veteran's Naval 
Reserve service is verified and any 
additional treatment records are obtained 
from the CIA and/or the Naval Reserves, 
send the claims file and a copy of this 
remand to an appropriate examiner for an 
addendum opinion.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the Veteran's 
hypertension is related to service, to 
include the period of service in the 
Naval Reserves.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.  

If the requested opinion cannot be given 
without further examination of the 
Veteran, an appropriate VA examination 
should be scheduled.  

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination addendum 
report.  If the requested report does not 
include an adequate response to the 
specific opinion requested, the report 
must be returned for corrective action.

8.  Finally, readjudicate the claim for 
service connection for hypertension.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 
+

